DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 14-20, filed 09/08/2021, with respect to Claims 1, 8, 11, and their dependencies have been fully considered and are persuasive.  The 112 and 101 rejection of 06/08/2021 has been withdrawn. 

Allowable Subject Matter

Claims 1, 3, 6-8, 10, and 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Feng teaches a method locating equipment-level oscillation sources of DFIG grid-connected system (Abstract)  to achieve stable operation of the wind power grid-connected system (Background) comprising: step Si: constructing energy correlation topology network of components in DFIG (S1), step S2: analyzing dynamic energy flows between the components during oscillation process (S2), and step S3: calculating magnitudes of causality between the dynamic energy flows (S3); building a causality diagram of oscillation transmission in the DFIG (Fig. 3-7). 

Sustainability 2019, 11, 1400. https://doi.org/10.3390/su11051400).

Feng mentions obtaining a waveform diagram of energy functions of specific component, to include the rotor-side converter (S1; Fig. 6), but fails to specifically teach wherein the dynamic energy flows between the components in the energy correlation topology network comprise: the dynamic energy flow output by the shaft part, the dynamic energy flow output by the DC bus part, the dynamic energy flow output by the grid-side converter and its control part, the dynamic energy flow output by the dynamic energy flow output by the asynchronous generator and the dynamic energy flow injected into the DFIG by the power grid and the PLL;
In a related field, Luo teaches analyzing distribution of the magnitude of the causality in the diagram, determining oscillation transmission routes and locating the oscillation sources (Section 3.3), wherein the step S3 comprises: step 5301: normalizing the dynamic energy flows (Section 3.2.2); step S302: through vector autoregressive model, performing partial directional coherence analysis on the normalized dynamic 
Luo fails to specifically teach step 5303: combining the magnitude of the causality with dynamic energy correlation topology network of wind turbine, building the causality diagram of oscillation transmission; and step S304: depicting the oscillation transmission routes in the causality diagram of oscillation transmission according to size order of the magnitudes of the causality in the diagram, and locating the equipment-level oscillation sources according to the determined oscillation 7Application No. 16/937,662Docket No.: 73884-4transmission routes and also fails to teach wherein the dynamic energy flows between the components in the energy correlation topology network comprise: the dynamic energy flow output by the shaft part, the dynamic energy flow output by the DC bus part, the dynamic energy flow output by the grid-side converter and its control part, the dynamic energy flow output by the dynamic energy flow output by the asynchronous generator and the dynamic energy flow injected into the DFIG by the power grid and the PLL. It is for this reason that Claim and its dependent Claims are allowed.

Similar reasoning is applied to Claim 8 and 11. Therefore Claim 8, 11, and their respective dependencies are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863